Title: From Benjamin Franklin to [Vergennes], 26 September 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


à Passy ce 26 sept. 1780
N’ayant aucun moyen de Satisfaire aux payemens de Sommes aussi considerables & ne pouvant Supporter l’Idée de perdre le reste de Confiance que nous avons acquis en Europe par un retour à protest qui apprêteroit à rire aux Anglois à nos dépens en leur fournissant les moyens d’ajouter des realites aux fictions qu’ils ne cessent de répandre partout.
Le Poids de la Guerre ne permettant pas au Gouvernement de diviser ses Moyens pour la pousser avec vigueur je lui ai proposé un expédient qui peut nous Secourir Sans lui étre à charge c’est à dire que je M’engagerois envers lui que le Congrès fourniroit par lui même, ou par les Agents françois à ses Fraix les Vivres nécessaires aux Troupes de France en Amerique jusqu’à la Concurrence de nos besoins, Suivant l’Etat ci joint, & pour le payement desquels il fournira ici les Sommes nécessaires aux Epoques fixées.
Tout ce que le Congrès fourniroit au dela Seroit remboursé ici & employé à lui faire passer les Articles d’Europe qui lui Seroit Nécessaires, on éviteroit par là tous les fraix, les inconvéniens, les longueurs, & les risques qui resultent nécessairement d’une aussi grande distance.
B Franklin
 
Notation: 1780. Septembre 26
